Cite as: 574 U. S. ____ (2015)           1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                     No. 14A761 (14-7955)
                         _________________


            CHARLES F. WARNER, ET AL., v.
                 KEVIN J. GROSS, ET AL.
                ON APPLICATION FOR STAY
                      [January 15, 2015]

  The application for stays of execution of sentences of
death presented to JUSTICE SOTOMAYOR and by her re-
ferred to the Court is denied.
  JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG,
JUSTICE BREYER, and JUSTICE KAGAN join, dissenting.
  Charles Warner is to be executed tonight. He and three
other Oklahoma death row inmates filed a petition for
certiorari and an application for stays of their executions,
contending that Oklahoma’s lethal injection protocol
violates the Eighth Amendment. I believe that petitioners
have made the showing necessary to obtain a stay, and
dissent from the Court’s refusal to grant one.
                            I
  Oklahoma had originally scheduled Warner’s execution
for April 29, 2014, immediately following its execution of
Clayton Lockett. Both executions were to be carried out
with a three-drug protocol consisting of midazolam, vecu-
ronium bromide, and potassium chloride. In theory, at
least, midazolam should render a condemned inmate
unconscious, vecuronium bromide should paralyze him,
and potassium chloride should stop his heart.
  But the Lockett execution went poorly, to say the least.
Lockett awoke and writhed on the execution table for some
time after the drugs had been injected and officials con-
2                       WARNER v. GROSS

                      SOTOMAYOR, J., dissenting

firmed him to be unconscious. He was overheard to say,
“ ‘Something is wrong,’ ” and, “ ‘The drugs aren’t working.’ ”
App. C to Pet. for Cert. 6 (App.). Eventually, some 40
minutes after the lethal injection drugs were adminis-
tered, Lockett died.
   The State stayed all pending executions while it investi-
gated what had gone wrong. Ultimately, the State issued
a report that placed much of the blame on the execution
team’s failure to insert properly an intravenous (IV) line,
finding that a large quantity of the drugs that should have
been introduced into Lockett’s blood stream had instead
pooled in the tissue near the IV access point. An autopsy
did determine, however, that the concentration of midazo-
lam in Lockett’s blood was higher than necessary to ren-
der an average person unconscious.
   Soon thereafter, the State adopted a new execution
protocol. The protocol contains a number of procedures
designed to better ensure that execution team members
are able to insert properly an IV line and assess the con-
demned inmate’s consciousness. The protocol also pro-
vides for four alternative drug combinations that can be
used for lethal injections, one of which is the same midazo-
lam/vecuronium bromide/potassium chloride combination
that was used in the Lockett execution. Whereas the prior
protocol called for the injection of only 100 milligrams of
midazolam, the new protocol now calls for the injection of
500 milligrams of that drug. The State has announced
that it plans to use this particular drug combination in all
upcoming executions.*
   Warner, along with 20 other Oklahoma death-row in-
mates, filed a 42 U.S. C. §1983 complaint against various
state officials, contending that the State’s proposed use of
——————
  * The State has indicated that it intends to use rocuronium bromide
in place of vecuronium bromide, but there does not appear to be any
dispute that there is no material difference between these two drugs.
                  Cite as: 574 U. S. ____ (2015)            3

                   SOTOMAYOR, J., dissenting

midazolam in executions would violate the Eighth
Amendment. Four of the plaintiffs, including Warner,
then requested a preliminary injunction to prevent the
State from implementing the new protocol and executing
them.
   The District Court held a 3-day evidentiary hearing.
Two expert witnesses for the plaintiffs testified that alt-
hough midazolam could be used to render an individual
unconscious, it was not and could not be relied on as an
anesthetic because the patient could likely regain con-
sciousness if exposed to noxious stimuli—such as the
injection of potassium chloride. For that reason, the Food
and Drug Administration (FDA) has not approved the
drug for use as an anesthetic. As anesthesiologist Dr.
Lubarsky detailed, midazolam is subject to a “ ‘ceiling
effect’ ” such that, no matter the dosage, it reaches a point
of saturation and has no more effect, and at this satura-
tion point the drug cannot keep someone unconscious.
App. C, at 43. According to these experts, this feature
distinguishes midazolam—a benzodiazepine, like Valium
or Xanax—from barbiturates such as pentobarbital or
sodium thiopental, which are often used as the first drug
in a three-drug lethal injection protocol. In response, the
State called a doctor of pharmacy, Dr. Evans, who disput-
ed these claims. Although Dr. Evans acknowledged that
midazolam was not generally employed as an anesthetic,
he contended that it would function as one if given in a
high enough (and ordinarily lethal) dose.
   The District Court denied the plaintiffs’ motion for a
preliminary injunction, concluding that they had demon-
strated no likelihood of success on the merits of their
claims. The District Court found that “[t]he proper admin-
istration of 500 milligrams of midazolam . . . would make
it a virtual certainty that any individual will be at a suffi-
cient level of unconsciousness to resist the noxious stimuli
which could occur from the application of the second and
4                     WARNER v. GROSS

                    SOTOMAYOR, J., dissenting

third drugs.” Id., at 42. Based on that finding, the Dis-
trict Court held that the plaintiffs had failed to establish
that the protocol “presents a risk that is ‘sure or very
likely to cause serious illness and needless suffering.’ ” Id.,
at 65 (quoting Baze v. Rees, 553 U.S. 35, 50 (2008) (plural-
ity opinion of ROBERTS, C. J.)). The District Court also
concluded that there was a “separate reason” the plaintiffs
had failed to establish a likelihood of success: They had
not identified a “ ‘known and available alternative’ ” by
which they could be executed, as the State had “affirma-
tively shown that sodium thiopental and pentobarbital,
the only alternatives to which the plaintiffs ha[d] alluded,
are not available to the” State. App. C, at 66–67 (quoting
Baze, 553 U.S., at 61).
   The Tenth Circuit affirmed the District Court’s order
denying a preliminary injunction. The court held that the
District Court had been correct to require the plaintiffs to
identify an available alternative means of execution, and
found itself unable to conclude that the District Court’s
factual findings regarding midazolam’s effectiveness had
been clearly erroneous. 2015 WL 137627, *8–*9, *12 (Jan.
12, 2015). The four plaintiffs, including Warner, peti-
tioned for certiorari and filed an accompanying application
for a stay of their executions.
                             II
  To grant a stay, we must find a reasonable probability
that the Court would vote to grant certiorari, a significant
possibility of reversal, and a likelihood of irreparable
injury to the applicant in the absence of a stay. See Bare-
foot v. Estelle, 463 U.S. 880, 895 (1983). Petitioners’
application met these criteria.
  First, the question whether the courts below properly
read Baze to require petitioners to identify other drugs
that the State might use to execute them warrants this
Court’s attention. The Baze plurality’s statement that a
                  Cite as: 574 U. S. ____ (2015)            5

                   SOTOMAYOR, J., dissenting

challenger must show that the risk of severe pain is “sub-
stantial when compared to the known and available alter-
natives,” 553 U.S., at 61, pertained to an Eighth Amend-
ment claim that the procedures employed in a particular
protocol were inferior to other procedures the State as-
sertedly should have adopted, see id., at 51; see also id., at
62 (“Petitioners agree that, if administered as intended,
that procedure will result in a painless death”). The same
requirement should not necessarily extend to a claim that
the planned execution will be unconstitutionally painful
even if performed correctly; it would be odd if the constitu-
tionality of being burned alive, for example, turned on a
challenger’s ability to point to an available guillotine.
Indeed, Baze did not purport to overrule or even address
Hill v. McDonough, 547 U.S. 573, 582 (2006), which re-
jected the argument that §1983 plaintiffs such as petition-
ers must plead an “alternative, authorized method of
execution.”
   Second, both lower courts alternatively held that the use
of midazolam did not create a substantial risk of unneces-
sary pain within the meaning of Baze. As for that holding,
petitioners correctly point out that the decision in Baze
was based on the understanding that the first drug in the
three-drug cocktail—there, sodium thiopental—would
work as intended. “It [was] uncontested that, failing a
proper dose of sodium thiopental that would render the
prisoner unconscious, there is a substantial, constitution-
ally unacceptable risk of suffocation from the administra-
tion of pancuronium bromide and pain from the injection
of potassium chloride.” 553 U.S., at 53 (plurality opinion).
This issue is likewise uncontested here. If the first, anes-
thetic drug does not work, then the second and third drugs
will leave the inmate paralyzed, slowly dying in “excruci-
ating pain.” Id., at 71 (Stevens, J., concurring in judg-
ment).
   Petitioners’ likelihood of success on the merits turns
6                    WARNER v. GROSS

                  SOTOMAYOR, J., dissenting

primarily, then, on the contention that midazolam cannot
be expected to maintain a condemned inmate in an uncon-
scious state. I find the District Court’s conclusion that
midazolam will in fact work as intended difficult to accept
given recent experience with the use of this drug. Lockett
was able to regain consciousness even after having re-
ceived a dose of midazolam—confirmed by a blood test—
supposedly sufficient to knock him out entirely. Likewise,
in Arizona’s July 23, 2014, execution of Joseph Wood, the
condemned inmate allegedly gasped for nearly two hours
before dying, notwithstanding having been injected with
the drug hydromorphone and 750 milligrams of midazo-
lam—that is, 50% more of the drug than Oklahoma in-
tends to use. Moreover, since the District Court denied
the request for a preliminary injunction in this case, Ohio
announced that it would no longer employ a similar two-
drug cocktail involving midazolam and hydromorphone,
which it used in a January 2014 execution during which
the condemned inmate reportedly gasped and snorted for
more than 20 minutes. See Williams, Drug Switch May
Delay Executions in Ohio, N. Y. Times, Jan. 9, 2015, p.
A15 (Washington, DC, ed.).
   Although the State emphasizes that Florida continues to
employ a lethal injection protocol that utilizes the same
drug types and amounts as will now be employed in Okla-
homa, its apparent success with that method is subject to
question because the injection of the paralytic vecuronium
bromide may mask the ineffectiveness of midazolam as an
anesthetic: The inmate may be fully conscious but unable
to move. See Baze, 553 U.S., at 71 (Stevens, J., concur-
ring in judgment) (noting that the use of a paralytic
“masks any outward sign of distress”). The deficiency of
midazolam may generally be revealed only in an execu-
tion, such as Lockett’s, where the IV fails to sufficiently
deliver the paralyzing agent.
   Moreover, there are numerous reasons to be skeptical of
                  Cite as: 574 U. S. ____ (2015)            7

                   SOTOMAYOR, J., dissenting

the evidence underlying the District Court’s conclusion.
As petitioners emphasize, a number of scientific studies
support the conclusion that midazolam does, in fact, have
a ceiling effect, and in part for that reason has not been
approved for use as an anesthetic by the FDA. In contend-
ing that midazolam will work as the State intends, Dr.
Evans cited no studies, but instead appeared to rely pri-
marily on the Web site www.drugs.com. But see App. H,
at 88 (Web site’s disclaimer that material provided is “not
intended for medical advice, diagnosis or treatment”).
Furthermore, his opinion was premised on his belief that
midazolam’s demonstrated “ceiling effect” was an effect
specific to the spinal cord, and that there was no “ceiling
effect” with respect to midazolam’s operation on the brain.
But petitioners—who were not given the opportunity to
present rebuttal evidence in the District Court—submitted
to the Court of Appeals an affidavit from Dr. Lubarsky
that explained: “[T]he ceiling effect is scientifically proven
as fact and does not occur at the spinal cord level, nor has
it been extensively studied there. Primary modes of anes-
thetic action of midazolam occur in the brain (Perouansky,
Pearce & Hemmings, 2015) where electrical activity . . . is
not further diminished with larger doses.” App. F, at 1
(emphasis deleted).
   I am deeply troubled by this evidence suggesting that
midazolam cannot constitutionally be used as the first
drug in a three-drug lethal injection protocol. It is true
that we give deference to the district courts. But at some
point we must question their findings of fact, unless we
are to abdicate our role of ensuring that no clear error has
been committed. We should review such findings with
added care when what is at issue is the risk of the need-
less infliction of severe pain. Here, given the evidence
before the District Court, I struggle to see how its decision
to credit the testimony of a single purported expert can be
supported given the substantial body of conflicting empiri-
8                    WARNER v. GROSS

                  SOTOMAYOR, J., dissenting

cal and anecdotal evidence.
  I believe that we should have granted petitioners’ appli-
cation for stay. The questions before us are especially
important now, given States’ increasing reliance on new
and scientifically untested methods of execution. Petition-
ers have committed horrific crimes, and should be pun-
ished. But the Eighth Amendment guarantees that no one
should be subjected to an execution that causes searing,
unnecessary pain before death. I hope that our failure to
act today does not portend our unwillingness to consider
these questions.